Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for Internet Communication
To expedite prosecution, the Examiner recommends filing a written authorization for Internet communication.  Doing so permits the USPTO to communicate using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03.

Information Disclosure Statement
Applicant is respectfully reminded of the duty under 37 C.F.R. 1.56 to disclose all pertinent information and material pertaining to the patentability of the instant invention, by submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS), with the filing of an application or thereafter. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 follows. 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


This judicial exception is not integrated into a practical application.  In particular, the claims recite the additional elements of accessing network traffic from a network, wherein the one or more values are accessed from the network traffic (claims 1, 9, and 16) and the one or more properties that are unavailable in the network traffic is associated with at least one of dynamic host control protocol traffic (DHCP), active scanning, hypertext transfer protocol (HTTP) traffic, a profile library being out of date, media access control (MAC) address, unidirectional traffic, or an address resolution protocol (ARP) table (claims 4, 12, and 19); getting an updated profile library (claims 3, 11, and 18); and accessing information associated with the entity from a system (claim 8).  The accessing/getting steps are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the classification and determining) and amount to mere data gathering, which is a form of insignificant extra-solution activity.
Claims 6, 7, 14, 15, and 21 recite the additional elements of displaying a notification comprising a reference to the data source associated with the one or more properties that are unavailable in the network traffic, wherein the notification comprises a message to perform a manual classification.  The displaying is recited at a high level of generality (i.e., as a general means of outputting data) and amounts to mere data outputting, which is a form of insignificant extra-solution activity.

The combination of these additional elements is no more than mere instructions to apply the exception using the generic computer components.  Even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed towards an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As aforementioned regarding the failure to integrate the abstract idea into a practical application, the additional elements of using a processor and a memory or a medium amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Therefore, the claims are patent ineligible.

Response to Arguments
The arguments have been fully considered.  The applicants argue “that the particular recommended remediation actions of changing configurations of a SPAN port, adding network infrastructure login to access the network, and accessing an updated profile library version are all concrete actions that are not performed in the human mind and, therefore, the claims are not directed to an abstract idea without significantly more.”  (Resp. 7.)  The claim language belies this argument.  In particular, “to provide access to network infrastructure” merely states an intended use for information.  Under the broadest reasonable interpretation, the rest of the limitation, viz., “adding network infrastructure login information” covers performance of the limitation in the mind, but for the recitation of generic computer components.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Regarding claim 9, Mermoud teaches a system comprising: a memory; and a processing device, operatively coupled to the memory (fig. 2), to: 
access network traffic from a network (paras. 33, 56); 
select an entity (id.); 
determine one or more values associated with one or more properties associated with the entity, wherein the one or more values are accessed from the network traffic (paras. 40-43); 
determine a classification of the entity (paras. 33, 56-57); 
in response to the classification meeting a condition, determine one or more properties that are unavailable in the network traffic (paras. 72, 81); 
determine a data source associated with the one or more properties for which a value is not present in the network traffic (para. 82); and 
store an identification of the data source associated with the one or more properties that are unavailable in the network traffic (para. 83); and 
perform a remediation action with respect to the data source associated with the one or more properties that are unavailable in the network traffic (para. 84).
Mermoud does not expressly disclose the remediation action is associated with one or more recommended actions, wherein the one or more recommended actions comprise at least one of changing a configuration of a switched port analyzer (SPAN) or mirror port, adding network infrastructure login information to provide access to network 
Shurtleff teaches or suggests a remediation action is associated with one or more recommended actions (¶¶ 96, 97 114).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Mermoud’s classification and Shurtleff’s recommending so the remediation action is associated with one or more recommended actions.  A rationale to so would have been to identify the most effective actions.
Sividia teaches or suggests actions comprise at least one of changing a configuration of a switched port analyzer (SPAN) or mirror port, adding network infrastructure login information to provide access to network infrastructure, or accessing an updated profile library version comprising profiles against which the one or more values associated with the one or more properties are compared to classify the entity (¶¶ 108, 124). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Mermoud’s classification, Shurtleff’s recommending, and Sividia’s actions so the remediation action is associated with one or more recommended actions, wherein the one or more recommended actions comprise at least one of changing a configuration of a switched port analyzer (SPAN) or mirror port, adding network infrastructure login information to provide access to network infrastructure, or accessing an updated profile library version comprising 
Regarding claim 11, the aforementioned combination teaches or suggests the remediation action with respect to the data source associated with the one or more properties that are unavailable in the network traffic further comprises changing a configuration of one or more network devices (Mermoud, para. 84).
Regarding claim 12, the aforementioned combination teaches or suggests the one or more properties that are unavailable in the network traffic is associated with at least one of dynamic host control protocol traffic (DHCP), active scanning, hypertext transfer protocol (HTTP) traffic, a profile library being out of date, media access control (MAC) address, unidirectional traffic, or an address resolution protocol (ARP) table (Mermoud, paras. 44, 72).
Regarding claim 13, the aforementioned combination teaches or suggests the condition comprises at least one of a classification confidence value associated with the classification being below a threshold, a plurality of classifications associated with the entity, or an unknown classification of the entity (Mermoud, para. 72).
Regarding claim 14, the aforementioned combination teaches or suggests display a notification comprising a reference to the data source associated with the one or more properties that are unavailable in the network traffic (Mermoud, para. 84).
Regarding claim 15, the aforementioned combination teaches or suggests the notification comprises a message to perform a manual classification of the entity (id.).

Regarding claims 1, 3-7, 15, and 18-21, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Response to Arguments
The arguments have been fully considered.  “Applicant submits that the proposed combination of Mermoud, Shurtleff, and Khan fails to teach or suggest at least the above emphasized claim features..”  (Resp. 8.)  The combination of Mermoud, Shurtleff, and Sividia, however, teaches the remediation steps or recommended actions to be taken.

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  Babun discloses resource-limited device and device class identification using system and function call tracing techniques, performance, and statistical analysis.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/